April 22, 2015 Amanda Ravitz, Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Medigus Ltd. Amendment No. 4 to Registration Statement on Form 20-F CIK No. 0001618500 Dear Ms. Ravitz: Attached please find Amendment No. 4 to the Registration Statement (“Amendment No. 4”) of Medigus Ltd. (the “Company”).As discussed previously with the Staff, Amendment No. 4 is being filed primarily to include the audited annual financial statements for the year ended December 31, 2014. To expedite your review, we have enclosed with this letter a marked copy of Amendment No. 4 showing all changes from the previous filing. Please contact me at (+972) 52-366-5703, if you have any questions about this confidential submission. Sincerely, /s/ Eric Spindel Eric Spindel cc, with a marked copy of Amendment No. 4: Jay Mumford, Securities and Exchange Commission Daniel Morris, Securities and Exchange Commission Oded Yatzkan, Chief Financial Officer
